     Case 3:18-cv-01189-GPC-LL Document 77 Filed 06/25/20 PageID.1374 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELIZABETH CUEVAS, as an individual               Case No.: 18cv1189-GPC(LL)
      and on behalf of all others similarly
12
      situated,                                        ORDER REFERRING MATTER TO
13                                    Plaintiff,       MAGISTRATE JUDGE GALLO FOR
                                                       SETTLEMENT PROCEEDINGS
14    v.
15
      CONAM MANAGEMENT
16    CORPORATION, a California
      corporation; and does 1 through10,
17
      inclusive,
18                                  Defendants.
19
20         The Court refers the matter for settlement proceedings before Magistrate Judge
21   William V. Gallo. The parties shall contact the chambers of Judge Gallo to schedule the
22   settlement conference.
23         IT IS SO ORDERED.
24   Dated: June 25, 2020
25
26
27
28

                                                   1
                                                                               18cv1189-GPC(LL)
